SUMMARY ORDER
Familiarity by the parties is assumed as to the facts, the procedural context, and the specification of appellate issues. After reviewing the trial transcript below and the district court judgment, we now affirm. Velez brings several claims to this Court and argues, among other things: that the district court provided an improper limiting instruction regarding Velez’s prior felony conviction; that the district court improperly instructed the jury regarding Velez’s alleged flight; that the government’s summation constituted reversible error; that the district court incorrectly designated Velez’s burglary conviction as a qualifying offense; and that the district court erred in failing sua sponte to grant Velez a downward departure. We have considered all of appellant’s arguments in this case and find each of them to be either unpreserved, not plain error, or without merit.
Accordingly, for the reasons set forth above, the judgment of the district court is hereby AFFIRMED.